Wright, C. J.
Had the plaintiffs a right to bring their action in Muscatine county? is the only question presented for our determination. And this question we must answer in the affirmative. If section 1705 of the Code, refers to such a case as the. one before us, it by no means follows, that a party may not bring his action in some county, other than that where the office or agency of the corporation is situated. This section, it has heretofore been said, is permissive, and not mandatory. The plaintiff may sue in such county, or is at liberty to pursue the usual and general course. Dean v. White & Haight, ante 266. Section 1727 only prescribes the manner in which service may be made on a corporation, or the person upon whom the notice may be served.’ It cannot, however, be concluded from that section, that the action must be brought in the county where such officers or clerk may reside. And the same may be said of section seventeen oí the act granting the right of way to railroad companies. Laws of 1853, 62. “ Except where otherwise provided, personal actions must be brought iu a couuty wherein some of the defendants actually reside.” Code, section 1701. Ey section 26, clause 13, the word “person,” as used in the Code, extends to bodies corporate and politic.
It is said in Bristol v. Chicago cmd Aurora R. R. Co., 15 Ills., 436, that “the residence of a corporation, if it can be said to have a residence, is necessarily where it exercises corporate functions. It dwells in the place where its business is done. It is located where its franchises are exercised. It is present where it is engaged in the prosecu*520tion of the corporate enterprise. This corporation, has a legal residence in any county in which it operates the road, or exercises corporate powers and privileges. In legal contemplation, it resides in the counties through which its road passes, and in which it transacts its business.”
And in this case, this corporation was as much engaged in prosecuting the enterprise for which it was brought into being, in the county of Muscatine, as in the county of Scott. The road was operated, and the corporate powers of the company were exercised, in Muscatine county, and there it might be sued. It was certainly never the intention of the legislature, that for every injury to the person or property of an individual, by the carelessness of the agents and officers of these companies, the injured party should be compelled to bring his action in the county where the principal place of business of such corporation might be located. In our opinion, the suit was properly brought, and the venue should not have been changed.